Citation Nr: 1506980	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  05-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a hearing before a Veterans Law Judge at his local VA office in January 2007 and September 2007, but withdrew his hearing requests. 

In October 2007, January 2010 and January 2011, and April 2012, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The Veteran's peripheral neuropathy of the upper extremities had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his claimed peripheral neuropathy of the upper extremities is related to his military service.  Specifically, he asserts that his disability is due to exposure to Agent Orange.  The Veteran has also asserted that it is secondary to his service-connected head injury.  The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to an herbicide agent in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of this case, the Board notes that the list of diseases associated with exposure to certain herbicide agents does not include peripheral neuropathy.  38 C.F.R. § 3.309(e).  As such, the Veteran cannot avail himself of the presumptive provisions to establish entitlement to service connection for the claimed condition.

Nevertheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).

Service treatment records do not reflect any complaints or treatments for peripheral neuropathy of the upper extremities.  

The Veteran was afforded a VA examination in April 2004.  He complained of bilateral hand numbness and weakness.  He stated that he began to have problems after he handled barrels of Agent Orange while in service.  There was marked atrophy noted on the dorsum of the hand and both dorsal interosseous muscles, as well as on the palmar surface.  Tinel's signs were positive on both wrists.  The Veteran was diagnosed with peripheral neuropathy of the upper extremities, especially on the median and ulnar nerves on both hands.   

A private treatment note dated in October 2004 indicates that the Veteran complained of continued pain in both hands and upper extremities.  It was noted that his symptoms were getting worse and that he had difficulty with heavy lifting and fine manipulation.  Weakness and atrophy were found upon examination.  The private physician noted that the Veteran was in the military in Vietnam and exposed to multiple chemicals, including Agent Orange.  He opined that the Veteran's condition was obviously a chronic condition which demonstrated a direct causal relationship to the chemical exposure while in service.  

At the Veteran's RO hearing in July 2006, he stated that his peripheral neuropathy made it difficult to use machines at work.  He also noted that he had suffered head trauma during service and that his peripheral neuropathy could be a result of that injury.

A VA medical opinion dated in August 2006 from the VA examiner from the prior VA examination notes that the Veteran's peripheral neuropathy of the upper extremities was not caused or resulted from head trauma in service. 

In an October 2007 Board remand, a VA examiner was asked to presume the Veteran's exposure to Agent Orange and to opine as to whether or not the Veteran's peripheral neuropathy was caused or aggravated by any incident of active duty service or was secondarily related to his service-connected head injury.

The Veteran was afforded a VA examination in October 2009.  The Veteran complained of constant tingling, numbness and paresthesias in his upper extremities which had been getting worse.  He also noted bilateral hand weakness. 

The examiner, who was the same VA examiner from the prior VA examination and author of the subsequent medical opinion, stated that the Veteran had progressive weakness and atrophy of both hands.  It was mostly intrinsic hand muscle atrophy, which was most likely secondary to progressive motor neuron disease or anterior horn cell disease.  The examiner noted that the exact cause of the neuropathy was unclear.  The examiner also stated that although the Veteran said he was exposed to herbicide and Agent Orange while in service, it was not well documented after he came out of service.  

In a January 2010 Board remand, a VA examiner was asked to provide an opinion on the relationship between the Veteran's peripheral neuropathy and his military service, to include his presumed exposure to Agent Orange.  The examiner was also asked to opine as the whether the Veteran's peripheral neuropathy was causally related to or aggravated by the Veteran's service-connected head trauma. 

In a February 2010 medical opinion, the same VA examiner reiterated that the etiology of the Veteran's mild peripheral neuropathy was unclear.  The examiner opined that as there was no direct evidence of Agent Orange exposure in Vietnam causing current mild peripheral neuropathy of the upper extremities, it was less likely as not that the peripheral neuropathy was caused by or related to Agent Orange exposure in Vietnam.  

In an April 2010 medical opinion, the same VA examiner opined that there was no causal relationship between the Veteran's head trauma in service and peripheral neuropathy of the upper extremities. 

In a January 2011 Board remand, a VA examiner was asked to provide an opinion as to whether the Veteran's peripheral neuropathy had been aggravated by the Veteran's service-connected head trauma. 

In a February 2011 VA medical opinion, the same VA examiner opined that there was no clinical correlation or any causal relationship of head trauma and his neuropathy.  As the Veteran's head trauma had no bearing on his current peripheral neuropathy, it was most likely than not caused by or related to his head trauma in service.

In a July 2011 VA medical opinion by the same VA examiner, it was requested that the February 2011 opinion be "discard[ed]" and replaced with the opinion that there was no clinical correlation nor causal relationship between the Veteran's peripheral neuropathy and his head trauma.  

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure are met.  A current diagnosis of peripheral neuropathy is established by the record.  Exposure to herbicides during the Veteran's military service has been conceded.  The October 2004 private medical opinion establishes that there was a direct causal relationship between the Veteran's peripheral neuropathy and chemical exposure in service, to include exposure to Agent Orange..  Admittedly the private opinion is not ideal as there is no rationale provided for this positive etiology opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  For this reason, VA attempted to obtain a medical opinion with supporting rationale to address the issue of the etiology of the Veteran's peripheral neuropathy.  Unfortunately the opinions received after multiple remands are not probative.  The opinions reflect an initial misunderstanding about whether the Veteran was exposed to herbicides in service and are internally inconsistent. 

As such, after resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence weighing for and against the Veteran's claim to be at least in equipoise.  Accordingly, service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure, is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


